                        3$tf       Uniteli              IBisitrtct Court
                        for tfie ^ontfiem Biotnct of (lleorgta
                                    Pntttotaiitk IBtbtOton
              NEW COVENANT CHURCH, INC.;
              CARLOS L. WILLIAMS; FELICIA
              WILLIAMS, individually and on
              behalf of others similarly
              situated, and CATHERINE
              ARMSTRONG,

                   Plaintiffs,

                   V.                                           CV 2:19-040


              JEANINE R. ARMSTRONG; YVETTE D.
              CLAYBORNE; CARLA FUTCH, S.
              FERGUSON, and one unknown
              officer, in their individual
              and official capacities as
              Police Officers for the City of
              Brunswick, Georgia; and
              PRIMESOUTH BANK,


                   Defendants.



                                                ORDER


                   Before   the   Court   is   Plaintiffs'   Motion   for   a   Temporary

              Restraining Order and a Preliminary Injunction.         Dkt. No. 12.   The

              Court held an evidentiary hearing on April 18, 2019.          Dkt. No. 23.

              For the reasons that follow. Plaintiffs' Motion for a Temporary

              Restraining Order is DENIED as moo-t.          Plaintiffs' Motion for a

              Preliminary Injunction is GRANTED in part and DENIED in part.

                   The heart of this case involves a dispute primarily between

              a mother and her daughters over control of a church at which their


A0 72A
(Rev. 8/82)
husband/father used to preach.        The specific facts brought forth

at the evidentiary hearing are set forth below.

                            FINDINGS OF FACT


New Covenant Church's Origins

  1. Defendant    Jeanine      Armstrong   testified    that   New   Covenant

     Church   started    as a family bible study at the Armstrong

     family's kitchen table.

  2. Defendant Jeanine Armstrong testified that the bible study

     moved from the kitchen table to the dining room, and then, as

     members outside the family began to attend, to the Armstrong

     family's living room, where it was held on Wednesday nights

     for years.

  3. Defendant Jeanine Armstrong testified that Albert Armstrong

     headed these bible studies.


  4. Defendant Jeanine Armstrong testified that Albert Armstrong

     eventually incorporated New Covenant Church, Inc. {""NCC") and

     then   acted   as   its    founder,   pastor,     and   chief   executive

     officer.


Articles of Incorporation and the 1989 Bylaws

  5. NCC is a non-profit corporation ''organized under and pursuant
                                                                                h


     to the Georgia Nonprofit Corporation Code," O.C.G.A. § 13-1-

     101 et seq.    Dkt. No. 25-1 at 69.

  6. NCC was incorporated on August 4, 1989.            Id. at 72.

  7. Albert Armstrong was the sole incorporator of NCC.               Id.
8. The Articles of Incorporation state that NCC ''shall be managed

  by a Board of Trustees.         The method of election of Trustees

  shall be as determined by the By-laws of the Corporation."

  Id. at 70.


9. On December 3, 1989, the sole incorporator, Albert Armstrong,

  adopted Bylaws for NCC (the "1989 Bylaws").            Id. at 68.

10.     The 1989 Bylaws provide that NCC "shall be managed by a

  Board of Trustees."       Id. at 63.


11.     The 1989 Bylaws provide that "the number of Trustees

  constituting the entire Board shall be no less than three."

  Id.


12.     The 1989 Bylaws provide that "at each Annual Meeting of

  Members, the membership shall elect Trustees to hold office

  until the next Annual Meeting."          Id.

13.     The 1989 Bylaws provide that "[e]ach Trustee shall hold

  office until the expiration of the term for which he was

  elected, and until his successor has been duly elected and

  qualified,   or   until   his    prior   resignation   or   removal    as

  hereinafter provided."       Id. at 63-64.

14.     The 1989 Bylaws provide that "[a]ny or all of the members

  of the Board of Trustees may be removed with or without cause

  by vote of the members of the Corporation.               The Board of

  Trustees may remove any trustee thereof for cause only."              Id.

  at 64.
15.       The   1989 Bylaws        provide that ''the eligibility and
  qualifications       for    membership,        and   the   manner    of   and

  admission into membership shall be prescribed by resolutions

  duly adopted by the Board of Trustees of the Corporation or

  by such rules and regulations as may be prescribed by the

  Board of Trustees."         Id. at 59.

16.       The 1989 Bylaws provide that "[a]11 such resolutions or

  rules and regulations relating to members adopted by the Board

  of Trustees of the Corporation shall be affixed to the By

  laws of the Corporation, and shall be deemed to be a part

  thereof."      Id.


17.       The 1989 Bylaws provide that an "Annual Meeting of

  Members of the Corporation shall be held on such date or dates

  as shall be fixed from time to time by the Board of Trustees

  of the Corporation."            Id. at 59-60.

18.       The 1989 Bylaws provide that "[t]he Chairman of the Board

  of     Trustees   shall    be    the   chief   executive   officer   of   the

  Corporation, shall have the responsibility for the general

  management of the affairs of the Corporation, and shall carry

  out the resolutions of the Board of Trustees."                Id. at 65.

19.       The 1989 Bylaws provide that "[djuring the absence or

  disability of the Chairman of the Board of Trustees, the

  Secretary shall have all the powers and functions of the

      President."   Id. at 66
  20.       The 1989 Bylaws provide that "[a]11 By-laws of the

     Corporation shall be subject to alteration or repeal, and new

     By-laws may be made, by a majority vote of the members

     entitled to vote in the election of directors, at a special

     meeting of the members called for such purpose."                    Id.

  21.       The 1989 Bylaws provide that the ^'Board of Trustees shall

     have the power to make . . . repeal, from time to time. By

     laws    of   the    Corporation," id.       at   67,   but    much    of    this

     provision is not readable.

Albert: Armstrong Suffers a Stroke and Ceases Preaching from the

Pulpit

  22.        Plaintiff Felicia Williams swears that Albert Armstrong

    ''suffered the first of a series of strokes" sometime in 2016


     and stopped preaching from the pulpit as a result.                    Dkt. No.

     26 SI 12.


  23.       Plaintiff Catherine Armstrong, who is Albert Armstrong's

     wife,    testified     that     Albert   Armstrong's         stroke       was   in

     December 2016 and that after it he stopped fulfilling his

     pulpit duties.

  24.        Defendant     Jeanine    Armstrong       testified     that       Albert

     Armstrong had a stroke in December 2016 and that he entered

     into rehabilitation as a result.


  25.        Defendant    Jeanine    Armstrong    testified       that    after the

     stroke Albert Armstrong          returned    to live at        his    house in
    Brunswick    with   Plaintiff   Catherine   Armstrong,   but   that

    Catherine Armstrong could not take care of him and that Albert

    Armstrong was frequently falling at the house and suffered

    from bed sores.


  26.    Defendant Jeanine Armstrong testified that the Brunswick

    Fire Department was called by Plaintiff Catherine Armstrong

    more than thirty-one times to help Albert Armstrong up after

    he had fallen.


  27.    Plaintiff Felicia Williams swears that from the time of

    Albert Armstrong's stroke to the installation of Plaintiff

    Carlos Williams as pastor on August 20, 2017, NCC had "'a

    rotation of preachers who preached Sunday services."           Dkt.

    No. 26 ^ 13.


  28.    Cynthia Nelson testified that it had been ^'at least two

     years" since Albert Armstrong was in the pulpit.

January 27, 2017 Board Meeting

  29.    On January 27, 2017, the NCC Board held a meeting.        Dkt.

    No. 25-4 at 1.


  30.    The meeting minutes state that ''Pastor Al [Armstrong]

    and Pastor Cathy [Armstrong] have decided to pass the mantle

    over to Minster [sic] Carlos Williams.        They will still be

    actively involved with the ministry (more like Overseers)."

     Id. at 4.
  31.    The minutes were signed on that day by Albert Armstrong

     and Felicia Williams.     Id. at 5.

March 21, 2017 Board Meeting

  32.     Another meeting of the NCC Board was held on March 21,

     2017.     Dkt. No. 25-4 at 18.


  33.     The meeting minutes state that a pastor installation

     ceremony was scheduled for Sunday, July 16.         Id. at 20.

Carlos Williams Becomes Pastor of NCC


  34.     Carlos Williams testified that he became pastor of NCC

     on August 20, 2017, and that he was installed by Albert and

     Catherine Armstrong.

  35.        He testified that at that time the problems with the

     Armstrong family that give rise to this action had not yet

     begun.

Albert Armstrong Ceases to Attend NCC, Stops Functioning as a

Pastor, and Moves to Atlanta

  36.        Plaintiff Felicia Williams swears that Albert Armstrong

    ""ceased to attend the church and function as a pastor sometime

     in 2017."     Dkt. No. 26 1 10.


  37.        Defendant Jeanine Armstrong testified that around Easter

     Weekend of 2018 Albert Armstrong was in the hospital when

     Catherine    Armstrong   arranged   for   Albert   Armstrong   to   be

     transferred to a rehabilitation facility near Atlanta.
  38.      Albert Armstrong has since been moved to an assisted

     living facility near Atlanta and currently resides there.

Albert Armstrong's May 5, 2018 Power of Attorney

  39.      On May 5, 2018, Albert Armstrong executed a ''General

     Power of Attorney" appointing Defendants Yvette Clayborne and

     Jeanine Armstrong as his "true and lawful attorney-in-fact,

     to represent and act for [him]."     Dkt. No. 28-4 at 1.

  40.      The Power of Attorney provides that "[t]he powers herein

     and hereby conferred are general and my attorney-in-fact is

     by this power fully authorized to act in all matters and

     affairs in my place and stead."     Id.

  41.      The Power of Attorney provides that it "is executed for

     the purpose of expediting the transaction of all personal,

     business and investment affairs of mine and to permit action

     in my name and in my behalf with respect to any and all my

     property and affairs during the period of this power as fully

     and effectively as I might do were I present and acting."

     Id.


Albert: Armstrong Stops Receiving Payments from NCC

  42.      Defendant    Jeanine    Armstrong        testified      that

    "historically" Albert    Armstrong   received   monthly     payments

     from NCC.


  43.      Defendant Jeanine Armstrong testified that the monthly

     payments were "roughly $2,000."
44.      Defendant Jeanine Armstrong testified that she expected

  one of these payments in August 2018 but that ''she didn't get

  it."


45.      Defendant   Jeanine     Armstrong     swears   that   around     July

  2018, Albert Armstrong "stopped receiving certain monthly

  payments from [NCC], which he had long been receiving."                 Dkt.

  No. 28 ^ 15.


46.      Defendant Jeanine Armstrong swears that the Board voted

  to make the monthly payments to Plaintiff Catherine Armstrong

  instead.    Dkt. No. 28 SI 16.


47.      Plaintiff   Felicia     Williams    swears   that "[t]he    issues

  began with these Defendants when they did not receive the

  $2,000 payment in August 2018."           Dkt. No. 26 SI 28.

48.      It is unclear to the Court at this stage what entitles

  Albert Armstrong and/or his successors to continued receipt

  of $2,000 a month even during his absence from the pulpit.

  No   retirement    documents    or   other   contractual     evidence    has


  been presented thus far.

49.      Plaintiff Felicia Williams swears that she was called by

  Defendant PrimeSouth Bank in December 2018, which told her

  that Defendant Jeanine Armstrong was attempting to get money

  from NCC s bank account.        Id. SI 60.
  50.     Plaintiff Felicia Williams testified that at some point

     PrimeSouth    froze    NCC s    bank    account     such    that   no     one   can

     access it.


August 2018 Meeting Between Carlos Williams and Albert Armstrong

  51.     Carlos      Williams    testified       that    he    met     with    Albert

     Armstrong at NCC in approximately August 2018 and that the

     meeting started off fine, but that Albert Armstrong veered

     off in his wheelchair at some point and fell asleep.

  52.     Carlos Williams testified that the August 2018 meeting

     was the last time he saw Albert Armstrong.

August 20, 2018 Board Meeting

  53.     On August 20, 2018, a Board meeting was held at the house

     of Catherine Armstrong.          Dkt. No. 25-1 at 9.

  54.     At   this    meeting,      ^'Overseer   Albert       R.   Armstrong" was

     noted as absent.       Id.


  55.     Under    the     heading     ^'Information      from      Attorney,"       the

     meeting minutes state that an attorney "strongly advised to

     remove Pastor Albert R. Armstrong from accounts and board of

     officers of New Covenant Church due to his daughters having

     complete power of attorney over him."               Id. at 10.

  56.     Under "Action," the minutes state "that the information

     provided from the attorney was vital and urgent, the entire

     board agreed to start the process of removal of Pastor Albert

     R. Armstrong from the board of directors.                  A motion was made


                                        10
    by Ruby Ross and Diane Eberhart seconded to approve.                         Motion

    carried."       Id.


  57.      The minutes state that the Board members ''read the steps

    to    take     according       to   the      bylaws    to    start    the    removal

    procedure."       Id.

  58.      The minutes state that "an official written notice of

    the next meeting to vote for the removal of Pastor Albert R.

    Armstrong from the board of trustees will be emailed and

    mailed next business day to him and his attorney-at-law."

    Id.


September 18, 2018 Board Meeting

  59.        On September 18, 2018, another Board meeting was held.

     Dkt. No. 25-1 at 6.


  60.        The   meeting       minutes      noted   that      "Overseer     Albert   R.

    Armstrong" was absent.              Id.

  61.      According to the minutes, Albert Armstrong was removed

    from     the   Board,    but    the    minutes     later      state   that    Albert

    Armstrong's       "membership          and     position       on    the   Board    of

     Directors" was temporarily paused.                   Id. at 7.

  62.        According      to    the    minutes,      the      Board    "collectively

     established the fact that Overseer Albert R. Armstrong is not

     where    he once     was as a         board member due to major              health

    issues," and that "for this reason and this reason only [the

    Board] will not recognize or acknowledge the Power of Attorney


                                           11
     rights that Jeanine Armstrong and Yvette Clayborne-Spruill

     have over him."      Id.


  63.     According to the minutes, Cynthia Nelson was elected by

     the Board to the Board for a three-year term of service.                Id.

  64.     According to the minutes, the Board agreed to changes

     and amendments to the Bylaws.        Id.

The 2018 Bylaws

  65.     On September 18, 2018, the NCC Board approved new Bylaws.

     Dkt. No. 25-1 at 7.


October 16, 2018 Board Meeting

  66.     On October 16, 2018, a Board meeting was held.                 Dkt. No.

     25-2 at 27.


  67,.    The   meeting    minutes     state   that   the   Board       secretary

     provided each present Board member with a copy of the newly

     amended Bylaws.      Id. at 28.

Secretary of State Documents Changed

  68.     Plaintiff    Felicia   Williams      testified    that   in    December


     2018 she was notified by an agent of Defendant PrimeSouth

     Bank that Defendant Jeanine Armstrong attempted to use the

     Secretary of State registration seal to take money from NCCs

     bank account.


  69.     Plaintiff    Felicia   Williams       testified    that       Defendant


     PrimeSouth Bank did not permit Jeanine Armstrong to withdraw




                                     12
     money from NCC's bank account when she attempted to in

     December 2018.


  70.     Plaintiff Felicia Williams testified that she received

     an email on NCC's email account stating that NCC's Annual

     Registration information with the Secretary of State had been

     changed.

  71.     Defendant's exhibit of a screen shot of NCC's Business


     Information page on the Secretary of State website show that

     NCC s Secretary of State Annual Registration information has

     been changed numerous times in 2019.              Dkt. No. 28-9 at 1-3.

March 8, 2019 Termina'tion Letter

  72.     On    March    8,   2019,    Defendants      Jeanine   Armstrong       and

     Yvette    Clayborne's     attorney     sent   a   letter    to    Carlos   and

     Felicia Williams stating that "[pJursuant to a duly executed

     power of attorney dated May 5, 2018, my clients are authorized

     and obligated to take such actions on behalf of their father

     as they deem necessary to protect his best interests."                     Dkt.

     No. 12-6 at 2.


  73.     The    March   8    letter    states     that   Carlos      and   Felicia


     Williams' ^^employment with NCC is hereby terminated effective

     immediately" and that they were to ""immediately cease all

     work for and through NCC."          Dkt. No. 12-6 at 2.




                                       13
  74.      The    letter    states      that          Carlos   and    Felicia      Williams

        [w]ithout any authority or justification, [ ] unilaterally

     decided to withhold monies due to Mr. Armstrong."                          Id.

Defendant Sisters Lockdown the Church

  75.       Defendant Jeanine Armstrong testified that at some point

     she and Defendant Yvette Clayborne decided to ^^lock down" the

     church.


  76.       Defendant      Jeanine      Armstrong         testified      that      she     and

     Yvette Clayborne are not members of NCC or its Board.

  77.       Defendant      Jeanine           Armstrong         testified        that       her

     intentions on March 9, 2019, were to lock up NCC.

  78.       Cynthia Nelson testified that she went to NCC on March

     9,   2019,   because       she    had    learned      that      Defendants         Yvette

     Clayborne     and    Jeanine      Armstrong          intended      to '"clear" the

     church.


  79.       Cynthia Nelson took video footage on that day that shows

     a row of cars backed up to a door of NCC s building blocking

     view of the activities.             Visible is, primarily, the feet of

     people moving in-and-out of NCCs building.

  80.       Cynthia      Nelson        testified          that       Defendants         Yvette

     Clayborne and Jeanine Armstrong, two of Albert and Catherine

     Armstrong's      grandsons,        and       a    girlfriend       of   one    of     the

     grandsons     were    at    NCC    that      day,    and    that    none      of    these

     identified people were or are members of NCC.


                                             14
81.      Defendant     Jeanine   Armstrong    testified    that    Albert

  Armstrong, wheelchair bound, was also at NCC that day.

82.      Defendant    Jeanine    Armstrong   testified    that    she   and

  others at NCC that day did not take anything from NCC that

  they kept, but that they only took documents, made copies of

  those documents, and then returned them.

83.      Cynthia     Nelson   testified   that   an   officer     of    the

  Brunswick Police Department told her that she. Nelson, was

  not allowed on NCCs property.

84.      Cynthia Nelson testified that those who worship at NCC

  have been worshipping at another location.

85.      Plaintiff Carlos Williams testified that he had not been


  on NCCs property since March 9, 2019, because he was told

  (by whom it is not clear) that he would be arrested if he

  did.


86.      Plaintiff Catherine Armstrong testified that she was at

  NCC that day and that Defendant Officer Futch of the Brunswick

  Police Department told her that she would be ^'locked up" if

  she entered NCCs property.

87.      Plaintiff Catherine Armstrong testified that since March

  9, 2019, she has not returned to NCC because of Defendant

  Officer Futch's threat of arrest.




                                  15
April 5, 2019 Evaluator's Report

  88.      On April 5, 2019, Albert Armstrong was evaluated for

     competency in connection with a different legal matter. Dkt.

     No. 28-10.


  89.      The    evaluator      determined     that    Albert       Armstrong      was

     ^'^incapacitated      by   reason    of    dementia       and    [left]    sided

     [illegible]."              at 2.

  90.      Specifically, the evaluator found that Albert Armstrong

     lacked      ^^sufficient        capacity    to     make     or     communicate

     significant        responsible     decisions      concerning      his     or   her

     health   or    safety," id.,        and that       he   lacked ''sufficient

     capacity      to   make    or    communicate     significant       responsible

     decisions concerning the management of his or her property,"

     id.


Additional Sworn Statements by Plaintiff Felicia Williams

  91.      Plaintiff Felicia Williams swears that in 2017 the Board

     met at Albert Armstrong's home for some time because of the

     difficulty in Albert Armstrong attending meetings elsewhere.

     Dkt. No. 26          19, 20.

  92.      Plaintiff Felicia Williams swears that Albert Armstrong

     only attended two of the Board meetings at his house in 2017,

     but that his inability to focus and "unfiltered outbursts"

     caused the Board to stop meeting at Albert Armstrong's house.

     Id.      20, 21.


                                         16
  93.       Plaintiff Felicia Williams swears that the last Board

      meeting at Albert Armstrong's house in 2017 was the last NCC

      Board meeting that he attended.           Id.      22.

  94.       Plaintiff    Felicia     Williams    swears    that    she   last   saw

      Albert Armstrong when she visited him at a medical facility

      in 2017, and that he consistently did not ^^recognize some of

      us and had hallucinations."           Id. SI 24.

                            CONCLUSIONS OF LAW


I. Temporary Restraining Order

      Under Federal Rule of Civil Procedure 65(b), courts may issue

a temporary restraining order without notice to the adverse party

only if:

      (A) specific facts in an affidavit or a verified complaint
      clearly show that immediate and irreparable injury, loss,
      or damage will result to the movant before the adversary
      party can be heard in opposition; and
      (B) the movant's attorney certifies in writing any efforts
      made to give notice and the reasons why it should not be
      required.

Because    Defendant   received    notice    of this     action   and the   Motion


for   a   Temporary    Restraining    Order,    Plaintiff's       request   for   a

temporary restraining order is now MOOT and is due to be DENIED.

See Chavez v. Fla. SP Warden, 742 F.Sd 1267, 1271 n.3 (11th Cir.

2014) (^^Because notice was given to the party opposing the motion

for a restraining order and an evidentiary hearing has been held,

the motion for a restraining order is moot or, if one prefers, the




                                       17
issues involving it are merged into the motion for a preliminary

injunction.").

II. Preliminary Injunction

    ''A   preliminary   injunction   is   appropriate   if   the   movant

demonstrates all of these elements: (1) a substantial likelihood

of success on the merits; (2) that the preliminary injunction is

necessary to prevent irreparable injury; (3) that the threatened

injury outweighs the harm the preliminary injunction would cause

the other litigant; and (4) that the preliminary injunction would

not be averse to the public interest."       Chavez, 742 F.Sd at 1271

(citation   omitted).         [A]    preliminary   injunction      is   an

extraordinary and drastic remedy not to be granted unless the

movant clearly establishe[s] the burden of persuasion' as to each

of the four prerequisites."   Sieqel v. LePore, 234 F.3d 1163, 1176-

77 (11th Cir. 2000) (quoting McDonald's Corp. v. Robertson, 147

F.3d 1301, 1306 (11th Cir. 1998)).

A. Claims Against Defendant Sisters, Yvette Clayborne and Jeanine

Armstrong

     Plaintiffs seek a preliminary injunction against Defendants

Yvette Clayborne and    Jeanine Armstrong (""Defendant Sisters" or

"Sisters") based on Plaintiffs' claims of conversion, trespass,

and declaratory judgment.     The gravamen of the Complaint and the

Motion is that Defendant Sisters do not have control over NCC by

means of Albert Armstrong appointing the Sisters as his attorneys-


                                    18
in-fact, as Defendant Sisters contend.           Defendant Sisters counter

that they do indeed control NCC because under the 1989 Bylaws

Albert Armstrong is the only legitimate member of NCC, and that

the current, purported Board was never properly constituted under

the 1989 Bylaws and as such, all of its actions are voidable.

1. Substantial Likelihood of Success on the Merits


     Defendant Sisters argue that Albert Armstrong is the sole

member   of NCC and   that the   current   Board    is   not constituted in


accordance   with   the   1989   Bylaws   such   that    their   actions   are

voidable.    Specifically, they argue that the 1989 Bylaws provide:

that the incorporators of the church ^'shall be the first members

of the Corporation," dkt. no. 28 SI 8 (quoting dkt. no. 25-1 at

59); that ^Ma]ny or all of the members of the Board of Trustees

may be removed with or without cause by vote of the members of the

Corporation," id. SI 9 (quoting dkt. no. 25-1 at 64); that Albert

Armstrong is the only current member of NCC; and that the Bylaws

may be altered or repealed only ^'by a majority vote of the members

[of the church corporation] entitled to vote in the election of

directors," id. SI 11 (alteration in original) (quoting dkt. no.

25-1 at 66).    Thus, Defendant Sisters argue that Albert Armstrong

is currently the only member of NCC and that the 2018 Bylaws were

not adopted by him, so they cannot be valid.             Further, they argue

that Albert Armstrong's removal by the Board on September 18 was




                                    19
not    valid    because     the    Board   was   not     properly   constituted   in

accordance with the 1989 Bylaws.

       NCC     was   incorporated      pursuant     to    the   Georgia   Nonprofit

Corporation Code and as such, is governed by the Code, O.C.G.A.

§ 14-3-101 et seq.              The Code provides that 'Me]ach corporation

must have a board of directors."            O.C.G.A. § 14-3-801(a). "A board

of directors must consist of one or more natural persons, with the

number specified in or fixed in accordance with the articles or

bylaws."       O.C.G.A. § 14-3-803.        The 1989 Bylaws provide that ''the

number of Trustees constituting the entire Board shall be no less

than three."         Dkt. No. 25-1 at 63.           Further, the Code provides

that "[e]xcept as provided in this chapter . . .                     all corporate

powers shall be exercised by or under the authority of, and the

business and affairs of the corporation managed under the direction

of, its      board."       O.C.G.A. § 14-3-801(b).              Finally, that    Code

section also provides that "[t]he articles may authorize a person

or    persons to exercise some or all of the powers                    which    would

otherwise be exercised by a board." O.C.G.A. § 14-3-801(d).                     NCC's

Articles provide that "[t]he affairs of the Corporation shall be

managed by a Board of Trustees."                Dkt. No. 25-1 at 70.      While the

Board exercises "all corporate powers" and manages "the business

and affairs" of NCC, O.C.G.A. § 14-3-801(b), the chief executive

officer, unless the "articles, bylaws, or a resolution of the board

of    directors      of   the    corporation     provides    otherwise," has      the

                                           20
''authority to conduct all ordinary business on behalf of the

corporation."      O.C.G.A. § 14-3-841.

      Assuming     arguendo   that   Albert     Armstrong     was   the    chief

executive officer of NCC, based on this record and under the 1989

Bylaws he is no longer.       The 1989 Bylaws state that "[t]he Chairman

of the Board of Trustees shall be the chief executive officer of

the Corporation, shall have the responsibility of the general

management of the affairs of the Corporation, and shall carry out

the resolutions of the Board of Trustees."             Dkt. No. 25-1 at 55.

The 1989 Bylaws further provide that "[djuring the absence or

disability of the Chairman of the Board of Trustees, the Secretary

shall have all the powers and functions of the President."                 Id. at

66.   The current record shows that Albert Armstrong is both absent

from NCC and disabled.        Thus, assuming arguendo that the Board's

actions removing him from the Board and as Chairman and adopting

the 2018 Bylaws are voidable, Albert Armstrong is still absent and

disabled and thus cannot exercise the functions of Chairman of the


Board of Trustees and of chief executive officer.              Because Albert


Armstrong does not have these powers. Defendant Sisters cannot

either.


        Further, even if Albert Armstrong were still Chairman of the

Board    and   chief executive officer    and   even   if   Defendant     Sisters


could act in Albert Armstrong's stead as Chairman of the Board of

Trustees, the Court finds on this record that the acts of changing


                                     21
the locks on the church, controlling NCC s bank accounts, and

refusing admittance on NCC s property to longtime NCC churchgoers

are not acts of ''general management" within the meaning of the

1989 Bylaws.       As such, these acts are outside of the powers of a

chief executive officer, unless they are permitted by "resolutions

of the Board of Trustees."         Dkt. No. 25-1 at 65.              In summation,

Albert Armstrong is no longer the Chairman of the Board and the

chief executive      officer because     he is   both    absent and disabled.


Even   if   he   were   present   and   fully    able,    he    could    not   have

undertaken many of the acts that the Defendant Sisters have taken.

       Additionally,    under the Code, the Articles,                and the   1989

Bylaws, Albert Armstrong does not have the power to control NCC

even if he is the only member of the corporation—only the Board

has that power.      The Code requires a nonprofit corporation to have

a   board   that    shall   exercise    all   corporate    powers,      with   some

exceptions that do not apply here.             The Articles state that the

affairs of NCC are to be managed by a Board.                Further, the 1989

Bylaws state that the Board must consist of at least three members.

Thus, generally speaking, a Board consisting of at least three

members controls the affairs of NCC.


       Defendants    argue that the current Board              was   not properly

constituted such that their acts are voidable and should be voided.


At this stage of the case, a crucial issue is whether Defendant

Sisters wield the power to control NCC's property.                      Under the

                                        22
present record, they do not.            Even assuming arguendo that Albert

Armstrong is the only member of NCC, and that by virtue of the

Power of Attorney that the Sisters can exercise all powers that

Albert       Armstrong     possesses,        these     powers       cannot   include

controlling the property of NCC because only a three-member (or

more) Board can do that.             Therefore, even if NCC does not have a

Board that was elected in accordance with the 1989 Bylaws,^ that

does not mean that Albert Armstrong and Defendant Sisters have

unfettered control over         NCC: the Code and Articles dictate that


only the Board has such control, whether it properly exists or

not.     For these reasons, based on the present record Defendant

Sisters do not have the power to control NCC and their acts to

control NCC's property were and are ultra vires.

       For    these    reasons.      Plaintiffs      have   shown    a   substantial

likelihood      of    success   on    the   merits    on    their   claims   against

Defendant Sisters.




1 This is a curious contention considering that several members of
the current Board served on the Board with Albert Armstrong. For
example, meeting minutes for a November 15, 2016 NCC Board meeting
show that Albert Armstrong presided over the meeting.      See Dkt.
No. 25-3 at 4.      The minutes marked Felicia Williams, Cathy
Armstrong, Phillip Nobles, Diane Eberhart, and Ruby Ross as Board
members—five members of the current Board. Thus, Defendant Sisters
would have the Court find that the very Board that Albert Armstrong
presided over was in fact not a Board at all but was powerless to
take any actions on behalf of NCC. The Court, however, need not
make this determination at this stage.

                                            23
2. Irreparable Harm

       Plaintiffs must show that irreparable harm is not merely

possible, but likely.          See Winter v. Natural Resources Defense

Council, Inc.^     555 U.S. 7, 22 (2008) (rejecting ^^possibility"

standard as too lenient: 'Mo]ur frequently reiterated standard

requires plaintiffs seeking preliminary relief to demonstrate that

irreparable injury is likely in the absence of an injunction").

^'An injury is ^irreparable' only if it cannot be undone through

monetary remedies."       Ferrero v. Associated Materials, Inc., 923

F.2d   1441,   1447   (11th    Cir.   1991)   (citation    omitted).      Here,

Plaintiffs have made the required showing.                The affairs of NCC

have been severely hampered by Defendant Sisters' actions.                   The

regular attendees of NCC, along with the senior pastor appointed

by Albert Armstrong himself, have been unable to conduct NCC s

worship services, bible studies, and events on NCC s property.

Plaintiffs'     inability      to   utilize   church    property    cannot    be

remedied by money and is severely impacting NCC s ability to

operate.       For these reasons. Plaintiffs have satisfied their

burden.


3. Balance of Hardships

       Defendant Sisters have intervened in the affairs of NCC in an

attempt to restore a monthly payment of roughly $2,000 that had

historically been paid by NCC to Albert Armstrong.                The Court has

been    provided   with   no    record    evidence     evincing    that   Albert

                                         24
Armstrong is contractually or legally entitled to such payments.

Accordingly, any harm to Defendant Sisters is outweighed by the

threatened injury to Plaintiffs if they are not able to use NCCs

property for its intended purposes—worshipping and related church

activities.' Further, even if Albert Armstrong were entitled to

such payments, these monetary payments are compensable, but the

threatened, irreparable injury to Plaintiffs not being able to use

NCC's property is not.             For these reasons, the balance of the

hardships weighs in Plaintiffs' favor.

4. Piiblic Interest


      Finally,     the    Court finds        that   granting   this    Preliminary

Injunction against Defendant Sisters is not averse to any public

interest.       The Court is unable to discern the              public harm in

permitting churchgoers to worship on the property of the church of

which they have worshipped for years.

5. Conclusion


      For    these      reasons.    Plaintiffs'       Motion   for     Preliminary

Injunction      against     Defendants       Yvette    Clayborne      and    Jeanine

Armstrong is due to be GRANTED as outlined below.

B. Defendant PrimeSouth Bank


      This     Motion    only   seeks   an    injunction   requiring        Defendant

PrimeSouth Bank to unfreeze NCC's accounts.                The Motion is due to


be   GRANTED   to the extent that       Plaintiffs are entitled to            remove


$4,000 from NCC's account with Defendant PrimeSouth Bank to place


                                         25
into the registry of the Court as bond.       The attorneys for each

side are OPDERED to meet and confer in order to agree upon a format

for accessing funds to pay for expenses during the 90 days that

this Preliminary Injunction is in place.      The agreement shall be

filed on the record in this case within 10 days.

C. Defendant Police Officers


     The Court finds that the public interest is so strongly in

favor of not enjoining Defendant Police Officers from responding

to NCC property for any reason that any request for an injunction

against them must fail. Thus, the Motion with respect to Defendant

Police Officers is due to be DENIED.


                             CONCLUSION


     For the reasons stated. Plaintiffs' Motion for a Temporary

Restraining Order, dkt. no. 12, is DENIED as moof.        Plaintiffs'

Motion for Preliminary Injunction, id., is GRANTED in part and

DENIED in part as follows:

       1. To the extent Defendant Sisters have changed any locks

           at NCC, the Court orders Defendants Yvette Clayborne

           and Jeanine Armstrong to remove and replace any changed

           locks on NCC s property with the original locks within

          fourteen days of this Order and to give all keys to the

           original locks that   Defendants    Yvette   Clayborne   and

           Jeanine Armstrong have to Plaintiffs' attorney.




                                 26
2. The Court orders Defendants Yvette Clayborne and Jeanine

   Armstrong to remove or cause to be removed by a third-

   party any security or monitoring equipment they may have

   installed     or   caused    to be installed           on    NCC    property

   within fourteen days of this Order.

3. The   Court   prohibits         Defendants      Yvette      Clayborne   and

   Jeanine Armstrong from attempting to hinder or block

   anyone from entering NCCs property.

4. The   Court   prohibits         Defendants      Yvette      Clayborne   and

   Jeanine Armstrong from attempting to access NCC s bank

   account(s).

5. The   Court   prohibits         Defendants      Yvette      Clayborne   and

   Jeanine     Armstrong        from          amending   NCC s        corporate

   information        with   the        Georgia    Secretary     of     State's

   office—including          but        not    limited    to     the    Annual

   Registration.

6. The Court orders Defendant PrimeSouth Bank to unfreeze


   NCC s accounts for the limited purposes set forth in

   II.B. of this Order.


7. Until   further      order      of    the    Court,   the    Court    orders

   Plaintiffs to deposit $4,000 into the registry of the

   United States District Court as a security bond pursuant

   to Federal Rule of Civil Procedure 65(c).                   The bond must

   be posted by May 15, 2019.

                                27
  8. The Court orders the attorneys for each side to meet

     and confer in order to agree upon a format for accessing

     funds to pay for expenses during the 90 days that this

     Preliminary Injunction is in place.   The agreement shall

     be filed on the record in this case within 10 days.

  9. This Preliminary Injunction shall be in place for 90

     days from the date of this Order.


ORDERED, this 1st day of May, 2019.




                         HON.^^ISA GODBEYlWOOD, JUDGE
                         UNITED STATES DISTRICT COURT
                         SOUTHERN   DISTRICT OF GEORGIA




                          28
